By the Court.

Benning, J.
delivering the opinion.
Is the offence of being an accessary before the fact in murder, one that can he committed by a stoe? If it is, is the punishment death?
In 1821, the Legislature declared, that “murder of a free white person,” “when committed by a slave,” should be a capital offence. Cobb Dig. 995.
Does the offence of murder, as here declared, include the offence of being an accessary before the fact iu murder ? If it does, both questions are to be answered in the affirmative. *303The Legislature, doubtless, meant by “ murder,” what was murder by the law, as the law then was; namely, in 1821.
The law as it then was, was the code of 1817. Did murder, by that code, include the offence of being an accessary before the fact in murder?
The first section of the second division of the code, is as follows: “An accessary is he who stands by, aids and assists; or, who not being present, aiding, abetting, or assisting, hath advised and encouraged the perpetration of the «rime. He or she, who thus aids, abets, or assists, shall be called a principal in the second degree.”
Here, advisers before the fact, that is, accessaries before the fact, and aiders at the fact, are placed on the same footing, and equally made principals in the second degree.
But by the common law, a principal in the second degree, in murder, was a murderer, and might be charged in the in.dictment, as being guilty of murder. 1 Chitty Cr. Law 260; 1 Arch. Cr. Pr. and Pl. 13, 14.
It would seem to follow, that, by the code of 1817, murder included in itself, the offence of an accessary before the fact in murder.
Again, the code of 1817, no where prescribes in so many words, any punishment for what it thus, calls, principals in sthe second degree. It merely defines offences, and affixes to them, punishments. Therefore, unless we say, that these defined offences, include within themselves, the offence of the principal in the second degree, as well as the offence of the principal in the first degree, we say, that the offence of the principal in the second degree, was to go unpunished. But we are not at liberty to say, that the legislature intended the offence of the principal in the second degree, to go unpunished. If such had been its intention, it would not have devoted a whole division of the code, to “ accessaries in crimes.”
The English Courts hold, that, “ when an offence is punishable by a statute which makes no mention of principals in the second degree, such principals are within the meaning *304of the statute as much as the parties who actually commit the offence.” 1 Arch. Cr. Pr. & Pl. 13. The CoalheaverP case, I ; Leach Cr. cases, 64 ; The King vs. Taylor & Shaw, and note, Id. 360
It is true, that the code of 1833, makes accessaries before the fact, a class by themselves; but, so far as punishment is concerned, it makes no distinction between them, and aiders and abettors at the fact, whom alone it calls principals in the second degree. Cobb Dig. 781. This may also be said of the common law. 3 Black. Com. 39.
[1.] We think, then, that by the act of 1831, a slave may be guilty of the offence of being an accessary before the fact in murder-; and that when one is so guilty of that offence, he is to be punished with death.
And the act of 1821, is the act which is to govern ; for it is the latest. If, therefore, there is, in the second section of the act of 1816, “for the trial and punishment of slaves,” anything repugnant to the act of 1821, that thing is to be disregarded. Perhaps, the maxim, “ A statute which treats of things or persons of an inferior rank cannot by any general words be extended to those of a superior,” (1 Black. Com. 88,) is sufficient to authorize us to say, that there is nothing in that section repugnant to the act of 1821.
[2.] Was John, the slave who had been convicted of the murder, but on whom sentence had not been passed, a competent witness for the State? We think that he was. The common law says, that what works the disqualification to testify, is, not the verdict, but the judgment. 1 Green Ev. Sec 375.
It is much to be doubted, whether our statute law is not such, that it will not permit even the judgment to work the disqualification.
The act of 1816, “to carry into effect the penal code,” provides, (and seemingly, as a matter of course,) for taking the testimony of convicts in the Penitentiary. Cobb Dig. 266.
*305The Code of 1833 declares, that any person who shall be convicted of perjury, false swearing, or subornation of perjury, shall, in addition to the punishment specified for those offences, be forever disqualified from being a witness in any matter in controversy. Cobb Dig. 804. And inclusio unius, exclusio alterius.
“ On the trial of a slave, or free person of color, any witness shall be sworn who believes in God and a future state of rewards and punishments.” Sec 5 of Act of 1816 for the trial &c. of slaves. Id. 988.
We agree, then, with the Court below, and affirm the judgments excepted to.
Judgment affirmed.